MEMORANDUM **
Charles Singleton, a California state prisoner, appeals pro se from the district court’s order granting motions to dismiss and for summary judgment in Singleton’s 42 U.S.C. § 1983 action alleging interference with the free exercise of his Muslim religion. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam), and we affirm.
The district court properly dismissed without prejudice Singleton’s claim that defendant Perez confiscated his Koran. Williams failed to exhaust administrative remedies prior to filing his original complaint. See McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir.2002) (per cu-riam) (holding that 42 U.S.C. § 1997e(a) requires dismissal without prejudice where a prisoner has not exhausted administrative remedies prior to filing suit).
The district court properly granted summary judgment to defendant Morales on the claim that Morales mistreated Singleton’s Koran, because Singleton did not raise a genuine issue of material fact as to whether his Koran was so damaged that he was prevented from practicing his religion. See Freeman v. Arpaio, 125 F.3d 732, 736-37 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.